             Case 1:21-cr-02009-SAB             ECF No. 30          filed 02/09/21    PageID.115 Page 1 of 1


                                              CHARGES AND PENALTIES

        CASE NAME: _______________________________
                   ROMAN BERUMEN PEREZ                       1:21-CR-2009-SAB-2
                                                   CASE NO. ______________________
                                                                                                               FILED IN THE
                                                                                                           U.S. DISTRICT COURT
                                                                                                     EASTERN DISTRICT OF WASHINGTON
                                                    ✔
                                    2
                TOTAL # OF COUNTS: _______      _________FELONY     _________MISDEMEANOR    _________PETTY OFFENSE
                                                                                                      Feb 09, 2021
                                                                                                          SEAN F. MCAVOY, CLERK




Count            Statute                   Description of Offense                                    Penalty

                                                                        Not less than 5 years and not more than 40 years
        21 U.S.C. §§ 841(a)(1),   Conspiracy to Distribute 5 Grams or   imprisonment; a fine of up to $5,000,000; not less than 4
  1
        (b)(1)(B)(viii), 846      More of Actual (Pure) Methamphetamine years of supervised release; a $100 special assessment; and
                                                                        loss of certain federal benefits
                                                                           Not less than 5 years and not more than 40 years
        21 U.S.C. § 841(a)(1),    Distribution of 5 Grams or More of       imprisonment; a fine of up to $5,000,000; not less than 4
  4
        (b)(1)(B)(viii)           Actual (Pure) Methamphetamine            years of supervised release; a $100 special assessment; and
                                                                           loss of certain federal benefits


        21 U.S.C. § 853           Forfeiture Allegations
